DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-17-2021, 11-24-2021, 04-11-2022, 06-14-2022, 08-15-2022 and 10-11-2022, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, 21, 23, 25-27 and 29 are rejected under 35 U.S.C. 102 as being anticipated by Smith (U.S. Pub. No. 2008/0036659).
Regarding claims 1 and 21, Smith teaches an Automatic Dependent Surveillance-Broadcast (ADS-B) device (fig. 3, 7, page 1, 7-8, par [0016, 0092, 0115]) comprising:
 a controller and a radio frequency (RF) transmitter (transponder) coupled thereto and configured to transmit flight identification data (fig. 3, page 2, 8-9, par [0026, 0116-0118]) (see provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions (A transponder (XPDR) is a receiver/transmitter), which are more frequent and provide for real time position and altitude determination. The effect of which is to provide the same data as an air traffic controller, and the Mode S transponder derived information provides details on the aircraft type including registration which may be used to determine the avionics equipage in the aircraft), and 
transmit flight position data at a coarse accuracy (near-real-time or dynamic aircraft information) and a fine accuracy (precise,accurate high/ real-time/(calibration)) (page 1-2, 4-6, 8-9, par [0016, 0026, 0031, 0043, 0053, 0071, 0081, 0107-0108, 0132]) (see ACARS transmissions, while capable of encoding aircraft position and altitude, to allow one to accurately and timely determine the exact position of an aircraft, and provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions, which are more frequent and provide for real time position and altitude determination, and the aircraft's position as well as identification information, and the multilateration system provides accurate high update rate surveillance information on each target). 

Regarding claims 3 and 23, Smith teaches the controller is configured to generate the flight position data at the coarse accuracy (dynamic aircraft information) by adding a position offset to an actual position (page 5, 8, par [0071-0073, 0108]) 
(see Note that other types of data may also be fed to block 535, such as wind data and other weather information 560, which may affect engine thrust (e.g., headwinds and the like). In block 535, engine thrust may be calculated using one of a number of known algorithms. Since the dynamic aircraft information and aircraft weight are known, mathematical calculations may be made to determine the amount of thrust necessary to produce the resultant flight track for given weather conditions. Fuel burn rates may even be calculated to compensate for decrease in fuel weight as the aircraft travels on its flight path, and This forward estimation may be performed by determining or estimating the speed of the aircraft and then dividing the speed by the delay time to determine the difference in aircraft position. From the aircraft's reported flight track, the projected position can then be determined.).

Regarding claims 5 and 25, Smith teaches the controller is configured to encrypt (encoder) the flight position data at the fine accuracy (calibration) (page 9, par [0132-0136]) (see the system include an individual aircraft's altitude encoder calibration and the general SSR radar environment, including low altitude coverage from the nearest SSR and interrogations from nearby TCAS aircraft. Flight tracking may function well some of the time but may require a barometric correction to consistently perform well).

Regarding claims 6 and 26, Smith teaches the controller is configured to encrypt (encoded) the flight identification data (page 9, par [0136]) (see for accurately calculating flight track data from transponder encoded altitude information).

Regarding claims 7 and 27, Smith teaches the controller is configured to encrypt (encoded) the flight position data at the fine accuracy (precise) and not encrypt (are not typically used) the flight position data at the coarse accuracy (page 1, 9, par [0016, 0136-0037]) (see accurately calculating flight track data from transponder encoded altitude information, a means of correcting for reported altitude inaccuracy must be found. To correct this error, and actual aircraft altitude may be accurately determined based upon transponder altitudes, even though reported transponder altitudes may be inaccurate, and provides for the transmission of flight identification data. which allow for the precise determination of aircraft location through the Mode S downlink formats on a frequent basis, while capable of encoding aircraft position and altitude, are not typically used for position determination as the frequency of ACARS transmissions may be too infrequent to allow one to accurately and timely determine the exact position of an aircraft.).

Regarding claims 9 and 29, Smith teaches the controller is configured to not encrypt the flight position data at the coarse accuracy (Not precise) or (are not typically used) (page 1, 9, par [0016, 0136-0037]) 
(see accurately calculating flight track data from transponder encoded altitude information, a means of correcting for reported altitude inaccuracy must be found. To correct this error, and actual aircraft altitude may be accurately determined based upon transponder altitudes, even though reported transponder altitudes may be inaccurate, and provides for the transmission of flight identification data. which allow for the precise determination of aircraft location through the Mode S downlink formats on a frequent basis, while capable of encoding aircraft position and altitude, are not typically used for position determination as the frequency of ACARS transmissions may be too infrequent to allow one to accurately and timely determine the exact position of an aircraft.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2008/0036659) in view of Sasaki (U.S. Pub. No. 2019/0179033).
Regarding claims 2 and 22, Smith teaches provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions (A transponder (XPDR) is a receiver/transmitter), which are more frequent and provide for real time position and altitude determination (par [0026]). the aircraft's ACARS messages and controller pilot data link communications (CPDLC). This information may be fused to provide a composite picture of aircraft flight states (par [0116]). 
But Smith does not mention a L-band Digital Aeronautical Communications System (LDACS).
However, Sasaki teaches the flight position of the aircraft being controlled (fig. 1-2, page 2, par [0024]), and .at least one a message for an L-band Digital Aeronautical Communications System (LDACS) (fig. 1-2, page 1, par [0007-0008]) (see using L-band Digital Aeronautical Communications System(LDACS). LDACS is a high-speed data link system using radio wave signals wirelessly transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith with Sasaki, in order to provide a signal transmitter 15 of the LDACS-NAV signal the signal with a function of detecting the position of itself by communicating with three or more transponders fixed to the seafloor, without using the GPS signal is easier (see suggested by Sasaki on page 4, par [0050]).

Regarding claims 4 and 24, Smith teaches provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions (A transponder (XPDR) is a receiver/transmitter), which are more frequent and provide for real time position and altitude determination (par [0026]). the aircraft's ACARS messages and controller pilot data link communications (CPDLC). This information may be fused to provide a composite picture of aircraft flight states (par [0116]). 
But Smith does not mention a message for L-band Digital Aeronautical Communications System (LDACS).
However, Sasaki teaches the flight position of the aircraft being controlled (fig. 1-2, page 2, par [0024]), and .at least one a message for an L-band Digital Aeronautical Communications System (LDACS) (fig. 1-2, page 1, par [0007-0008]) (see using L-band Digital Aeronautical Communications System(LDACS). LDACS is a high-speed data link system using radio wave signals wirelessly transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith with Sasaki, in order to provide a signal transmitter 15 of the LDACS-NAV signal the signal with a function of detecting the position of itself by communicating with three or more transponders fixed to the seafloor, without using the GPS signal is easier (see suggested by Sasaki on page 4, par [0050]).
Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2008/0036659) in view of Lee (U.S. Pub. No. 2020/0391883).

Regarding claims 8 and 28, Smith teaches the controller is configured to assign flight identification data (page 4, par [0056]) (see providing a roster or look-up table between registration number and aircraft assigned flight number).
But Smith does not mention the temporary flight identification data.
However, Lee teaches the temporary flight identification data (fig. 3A-4B, page 3, par [0053]) (see the preliminary GPIN assigned to it is “P-A359-12345”, with the “P-” denoting that this is a temporary identification number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith with Lee, in order to provide the GPIN on the aircraft make, model, and/or series ensures that basic structural components of the aircraft (e.g., the airframe, wings and hub capacity) are incorporated into the identification. That is, the GPIN integrates the form, fit and function of the aircraft by using the aircraft make, model, and/or series, which includes an alphabetical prefix based on the manufacturer (e.g., original equipment manufacturer (OEM)) (see suggested by Lee on page 3, par [0036]).


Claims 10-11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2008/0036659) in view of Gibson (U.S. Pub. No. 2016/0155342).
Regarding claims 10 and 30, Smith teaches an RF receiver configured to receive flight identification data and flight position data from at least one aircraft (300) (fig. 1-3, page 4, par [0051-0053]). 
But Smith does not mention the receive data from at least one aircraft.
However, Gibson teaches for monitoring the positions of one or more aircraft, method comprises receiving, at a first receiver device, first aircraft position information, over a digital data link, from a first radio frequency source located onboard the aircraft at a first periodicity, via one or more ground stations; receiving, at a second receiver device, second aircraft position information broadcasted from a second radio frequency source located onboard the aircraft at a second periodicity, and that is received data from at least one aircraft (12/18) fig. 1, page 1-2, 4, par [0010, 0025, 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith with Gibson, in order to provide an additional input for the aircraft Traffic Collision Avoidance Systems (TCAS) of neighbouring aircraft, in this manner each aircraft could broadcast its identity, location and heading to the other aircraft in range of the transmissions is easier (see suggested by Gibson on page 4, par [0050]).

Regarding claim 11, Gibson teaches the controller is configured to relay (18) the flight identification data and flight position data from the at least one other aircraft (18) (fig. 1, page 1-2, 4, par [0010, 0025, 0050, 0055]) (see the signal for the ACARS messages may be direct from the aircraft to the ground station 16, or alternatively the message may be routed via a satellite link).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2008/0036659) in view of Sasaki (U.S. Pub. No. 2019/0179033).
Regarding 12, Smith teaches an Automatic Dependent Surveillance-Broadcast (ADS-B) device (fig. 3, 7, page 1, 7-8, par [0016, 0092, 0115]) comprising: 
a controller and a radio frequency (RF) transmitter coupled thereto and configured to transmit flight identification data (fig. 3, page 2, 8-9, par [0026, 0116-0118]) (see provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions (A transponder (XPDR) is a receiver/transmitter), which are more frequent and provide for real time position and altitude determination. The effect of which is to provide the same data as an air traffic controller, and the Mode S transponder derived information provides details on the aircraft type including registration which may be used to determine the avionics equipage in the aircraft), and 
transmit flight position data at a coarse accuracy (near-real-time or dynamic aircraft information) and a fine accuracy (accurate high/ real-time) (page 1-2, 4-6, 8, par [0016, 0026, 0031, 0043, 0053, 0071, 0081, 0107-0108]) (see ACARS transmissions, while capable of encoding aircraft position and altitude, to allow one to accurately and timely determine the exact position of an aircraft, and provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions, which are more frequent and provide for real time position and altitude determination, and the aircraft's position as well as identification information, and the multilateration system provides accurate high update rate surveillance information on each target. );
Smith teaches provides for linking (correlation) of flight identification data from ACARS messages with the data from Mode S transponder transmissions (A transponder (XPDR) is a receiver/transmitter), which are more frequent and provide for real time position and altitude determination (par [0026]). the aircraft's ACARS messages and controller pilot data link communications (CPDLC). This information may be fused to provide a composite picture of aircraft flight states (par [0116]). 
But Smith does not mention a message for an L-band Digital Aeronautical Communications System (LDACS).
However, Sasaki teaches the flight position of the aircraft being controlled (fig. 1-2, page 2, par [0024]), and .at least one a message for an L-band Digital Aeronautical Communications System (LDACS) (fig. 1-2, page 1, par [0007-0008]) (see using L-band Digital Aeronautical Communications System(LDACS). LDACS is a high-speed data link system using radio wave signals wirelessly transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith with Sasaki, in order to provide a signal transmitter 15 of the LDACS-NAV signal the signal with a function of detecting the position of itself by communicating with three or more transponders fixed to the seafloor, without using the GPS signal is easier (see suggested by Sasaki on page 4, par [0050]).

Regarding claim 13, Smith teaches the controller is configured to generate the flight position data at the coarse accuracy (dynamic aircraft information) by adding a position offset to an actual position (page 5, 8, par [0071-0073, 0108]) 
(see Note that other types of data may also be fed to block 535, such as wind data and other weather information 560, which may affect engine thrust (e.g., headwinds and the like). In block 535, engine thrust may be calculated using one of a number of known algorithms. Since the dynamic aircraft information and aircraft weight are known, mathematical calculations may be made to determine the amount of thrust necessary to produce the resultant flight track for given weather conditions. Fuel burn rates may even be calculated to compensate for decrease in fuel weight as the aircraft travels on its flight path, and This forward estimation may be performed by determining or estimating the speed of the aircraft and then dividing the speed by the delay time to determine the difference in aircraft position. From the aircraft's reported flight track, the projected position can then be determined.).

Regarding claim 14, Smith teaches the controller is configured to encrypt (encoder) the flight position data at the fine accuracy (calibration) (page 9, par [0132-0136]) (see the system include an individual aircraft's altitude encoder calibration and the general SSR radar environment, including low altitude coverage from the nearest SSR and interrogations from nearby TCAS aircraft. Flight tracking may function well some of the time but may require a barometric correction to consistently perform well).
Regarding claim 15, Smith teaches the controller is configured to encrypt (encoded) the flight identification data (page 9, par [0136]) (see for accurately calculating flight track data from transponder encoded altitude information).

Regarding claim 16, Smith teaches the controller is configured to encrypt (encoded) the flight position data at the fine accuracy (precise) and not encrypt (are not typically used) the flight position data at the coarse accuracy (page 1, 9, par [0016, 0136-0037]) (see accurately calculating flight track data from transponder encoded altitude information, a means of correcting for reported altitude inaccuracy must be found. To correct this error, and actual aircraft altitude may be accurately determined based upon transponder altitudes, even though reported transponder altitudes may be inaccurate, and provides for the transmission of flight identification data. which allow for the precise determination of aircraft location through the Mode S downlink formats on a frequent basis, while capable of encoding aircraft position and altitude, are not typically used for position determination as the frequency of ACARS transmissions may be too infrequent to allow one to accurately and timely determine the exact position of an aircraft.).

Regarding claim 18, Smith teaches the controller is configured to not encrypt the flight position data at the coarse accuracy (Not precise) or (are not typically used) (page 1, 9, par [0016, 0136-0037]) 
(see accurately calculating flight track data from transponder encoded altitude information, a means of correcting for reported altitude inaccuracy must be found. To correct this error, and actual aircraft altitude may be accurately determined based upon transponder altitudes, even though reported transponder altitudes may be inaccurate, and provides for the transmission of flight identification data. which allow for the precise determination of aircraft location through the Mode S downlink formats on a frequent basis, while capable of encoding aircraft position and altitude, are not typically used for position determination as the frequency of ACARS transmissions may be too infrequent to allow one to accurately and timely determine the exact position of an aircraft.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2008/0036659) in view of Sasaki (U.S. Pub. No. 2019/0179033) further in view of Lee (U.S. Pub. No. 2020/0391883).

Regarding claim 17, Smith teaches the controller is configured to assign flight identification data (page 4, par [0056]) (see providing a roster or look-up table between registration number and aircraft assigned flight number).
But Smith does not mention the temporary flight identification data.
However, Lee teaches the temporary flight identification data (fig. 3A-4B, page 3, par [0053]) (see the preliminary GPIN assigned to it is “P-A359-12345”, with the “P-” denoting that this is a temporary identification number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith and Sasaki with Lee, in order to provide the GPIN on the aircraft make, model, and/or series ensures that basic structural components of the aircraft (e.g., the airframe, wings and hub capacity) are incorporated into the identification. That is, the GPIN integrates the form, fit and function of the aircraft by using the aircraft make, model, and/or series, which includes an alphabetical prefix based on the manufacturer (e.g., original equipment manufacturer (OEM)) (see suggested by Lee on page 3, par [0036]).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2008/0036659) in view of Sasaki (U.S. Pub. No. 2019/0179033) further in view Gibson (U.S. Pub. No. 2016/0155342).

Regarding claim 19, Smith teaches an RF receiver configured to receive flight identification data and flight position data from at least one aircraft (300) (fig. 1-3, page 4, par [0051-0053]). 
But Smith does not mention the receive data from at least one aircraft.
However, Gibson teaches for monitoring the positions of one or more aircraft, method comprises receiving, at a first receiver device, first aircraft position information, over a digital data link, from a first radio frequency source located onboard the aircraft at a first periodicity, via one or more ground stations; receiving, at a second receiver device, second aircraft position information broadcasted from a second radio frequency source located onboard the aircraft at a second periodicity, and that is received data from at least one aircraft (12/18) fig. 1, page 1-2, 4, par [0010, 0025, 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Smith and Sasaki with Gibson, in order to provide an additional input for the aircraft Traffic Collision Avoidance Systems (TCAS) of neighbouring aircraft, in this manner each aircraft could broadcast its identity, location and heading to the other aircraft in range of the transmissions is easier (see suggested by Gibson on page 4, par [0050]).

Regarding claim 20, Gibson teaches the controller is configured to relay (18) the flight identification data and flight position data from the at least one other aircraft (18) (fig. 1, page 1-2, 4, par [0010, 0025, 0050, 0055]) (see the signal for the ACARS messages may be direct from the aircraft to the ground station 16, or alternatively the message may be routed via a satellite link).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                              October 26, 2022